BY THE COURT.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action by' Goodrich to recover attorney fees. The plaintiff set up a written agreement for attorney fees; but claimed that this contract was waived, by a subsequent oral contract to the effect that the plaintiff was to receive a reasonable compensation for his services. The trial resulted in a verdict in favor of plaintiff in the sum of $500. The •defendant prosecuted terror, claiming that: (1) The trial court erred in refusing to give special charges, and (2) that the evidence was insufficient to sustain the verdict.
The special charges were to the effect that the wrtiten contract .could not be waived unless the proof of waiver was made out by such clear and convincing evidence as to leave no reasonable doubt about the waiver of the written contract. These charges were refused and the court, in its general charge, gave the law to the jury that the waiver might be sustained, if the evidence in support thereof was sufficient to prove such waiver by clear and convincing evidence. In sustaining the judgment of the lower court, the Court o! Appeals held:
1. A contract for attorney fees may be waived in a trial before a jury, upon proof amounting to clear and convincing evidence.
2. As there was a sharp conflict in the evidence, it cannot be said that the verdict was manifestly against the weight of the evidence.